Appellee brought suit against appellant in the circuit court of Madison county, and on the 20th day of May, 1919, the cause was tried and determined, resulting in a judgment in favor of appellee and against appellant for the sum of $343.77. On June 23, 1919, an appeal was taken from this judgment by the making and filing in the circuit court of a supersedeas bond.
The cause was submitted in this court on April 22, 1920, on motion to affirm. No transcript has been filed in this cause, and the motion appears to be well taken, and is therefore granted.
The judgment of the lower court is affirmed.
Affirmed.